Citation Nr: 1142297	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-42 890	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection, including secondary service connection, for any right knee disorder.

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from June 1987 to February 1993.  

This appeal arises to the Board of Veterans' Appeals (Board) from November 2002 and March 2009-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In pertinent part of a November 2002 rating decision, the RO denied service connection for any right leg condition.  The Veteran submitted a timely NOD to that decision; however, the RO did not issue a statement of the case (hereinafter: SOC) and it is not clear that the Veteran has withdrawn his NOD.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by the Veteran or his representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  

In a March 2009-issued rating decision, the RO denied entitlement a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  The Veteran has appealed for TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.


Right Knee Claim

The Veteran seeks service connection for any right knee disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).  Although the RO granted service connection for a right quadriceps disability, it is not clear that this has satisfied the Veteran's claim for service connection for other right knee disorders.  

The RO denied service connection for the right knee in a June 1993 rating decision, which was not appealed.  The Veteran applied to reopen the claim in July 2002 by claiming service connection for any right leg disorder.  In November 2002, the RO denied service connection for any right leg disorder (but later granted service connection for a right quadriceps tendon disorder).  As noted in the introduction, the Veteran submitted a timely NOD to the November 2002 decision; however, the RO did not issue an SOC and it is not clear that the veteran has withdrawn his NOD.  

In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by appellant or his representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU

Where a service connection claim remains pending before VA, it would be premature to adjudicate a TDIU claim, because entitlement to TDIU is inextricably intertwined with the un-adjudicated service connection claim.  In Harris v. Derwinski, 1 Vet. App. 180 (1991), the Court dismissed a Board decision which addressed only those issues which had been considered by the agency of original jurisdiction.  In each case, the Court held that the Board's decision on the claim which had been appealed was not a final order subject to appeal because that claim was "inextricably intertwined" with another claim which was undecided and pending before VA.  Because a claim for service connection for the right knee remains pending, and because this claim in intertwined with the TDIU claim, consideration of the TDIU claim will be deferred pending adjudication of the service connection claim.  

Accordingly, the case is REMANDED for the following action:

 The AMC should issue an SOC with respect to the denial of service connection for any right knee disorder.  The Veteran should be informed that, under 38 C.F.R. § 20.302 (2011), he has 60 days from the date of mailing of the statement of the case to file a substantive appeal or a request for an extension of time to do so.  Thereafter, if a substantive appeal has been filed, this issue should be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



